J-A29005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TIMOTHY M. SHILLING                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    PAULA SUE SHILLING                         :   No. 1760 WDA 2018

                 Appeal from the Order Dated November 9, 2018
     In the Court of Common Pleas of Indiana County Civil Division at No(s):
                               No. 12066-CD 2013


    PAULA S. SHILLING                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY M. SHILLING                        :
                                               :
                       Appellant               :   No. 761 WDA 2019

               Appeal from the Order Dated November 14, 2018
     In the Court of Common Pleas of Indiana County Domestic Relations at
                  No(s): 2013-00386, Pacses No. 120114392

BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED DECEMBER 16, 2019

        Appellant, Timothy M. Shilling, appeals pro se from the court’s

November 9, 2018 and November 14, 2018 orders denying his two motions



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29005-19



for recusal filed in the above-captioned cases.1 After review, we dismiss these

appeals.

       This case presents a complex and tortured procedural history, due in

large part to Appellant’s incessant filing of pro se motions before the trial

court. From what we can glean from the certified record, a divorce decree

was entered on May 25, 2016, finalizing the divorce of Appellant and his

former wife, Paula Shilling.       The parties’ support and custody issues were

bifurcated and litigated over the ensuing years.       Pertinent to the present

appeal, on November 9, 2018, Appellant filed two motions for the trial judge

to recuse. The court issued orders denying those motions on November 9,

2018, and November 14, 2018.

       Appellant appealed and, during the pendency thereof, he has inundated

this Court with at least twenty pro se petitions seeking various forms of relief.

He has also continued to file numerous pro se pleadings before the trial court,

thus further complicating the record before us. At this juncture, it is wholly

unclear to this Court what, if any, issues remain outstanding below. To the

extent the parties’ support and/or custody matters have been finally resolved,

Appellant’s challenge to the court’s November 2018 orders underlying his

present appeal have become moot. See Johnson v. Martofel, 797 A.2d 943,

946 (Pa. Super. 2002) (“An issue before a court is moot if in ruling upon the
____________________________________________


1 It appears that the trial court consolidated Appellant’s cases below.
Appellant filed a notice of appeal at each docket number, and this Court sua
sponte consolidated his appeals by per curiam order entered on June 5, 2019.


                                           -2-
J-A29005-19



issue the court cannot enter an order that has any legal force or effect.”).

Additionally, if any issues remain pending before the trial court, then the at-

issue orders are interlocutory, and to challenge the court’s recusal decision,

Appellant must appeal once a final order is entered. See In re Bridgeport

Fire Litigation, 51 A.3d 224, 229 (Pa. Super. 2012) (“[A]n order on a motion

for recusal is an interlocutory order for purposes of appeal.”) (citing Rohm

and Haas Co. v. Lin, 992 A.2d 132, 149 (Pa. Super. 2010) (“A motion for

recusal is an interlocutory order.”).

       Therefore, because we conclude that Appellant’s appeals from the

court’s November 9, 2018 and November 14, 2018 orders are either moot or

interlocutory, we dismiss his appeals.2
____________________________________________


2 In any event, we observe that Appellant’s 149-page brief to this Court is
nearly incomprehensible and, at best, we discern only bald allegations of
improper conduct by the court. See, e.g., Appellant’s Brief at 29 (“The
[judge] has engaged in [o]fficial oppression, oppression of evidence and
conduct that is prejudicial to the effect and [a]dministration of the business of
the courts, undermines public confidence in the integrity and impartiality of
the judiciary and create[d] a strong appearance of impropriety of excluding
an essential component of a fair and impartial system of justice to accord to
Appellant who has the legal interest and has not had the right to be heard in
front of the [court] in the preceding according to the judicial code of canons.”)
(emphasis omitted); id. at 44 (“The [court] in this case has denied all access
to the courts to be heard and to address [h]arm which demonstrates [t]he
[court’s] unwillingness to provide access to the courts to a pro se litigant
father.”); id. at 45 (“The inappropriate conduct by [t]he [court] such as willful
misconduct in office, persistent failure to perform duties, prejudicial to the
administration of justice and [c]onduct unbecoming of a judicial officer. The
[court’s] repeated failure to abide by the rules of procedures and the [court’s]
willful violation of the code of canons has continued throughout the entire
case.”).    Appellant’s failure to explain what specific conduct the court
committed that warranted recusal would not establish that the trial court



                                           -3-
J-A29005-19



       Appeals dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2019




____________________________________________


abused its discretion by denying his recusal motions. See Commonwealth
v. White, 910 A.2d 648, 657-58 (“Where a jurist rules that he or she can hear
and dispose of the case fairly and without prejudice, that decision will not be
overturned on appeal but for an abuse of discretion.”) (citation omitted).

                                           -4-